Citation Nr: 9907372	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-27 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1985 to February 
1988.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In May 1997 the case was remanded for further 
evidentiary development, including a VA psychiatric 
examination.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current psychiatric pathology is shown to be related 
to service. 


CONCLUSION OF LAW

The veteran's paranoid schizophrenia was not aggravated by 
military service nor may incurrence of a psychosis be 
presumed.  38 U.S.C.A. §§ 1131,1132, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim which 
is plausible, and all relevant facts have been properly 
developed.  The record demonstrates that a May 1997 remand 
ordered a new psychiatric examination for the veteran.  The 
remand also directed that information be sought from the 
veteran.  In June 1997 the RO requested that the veteran 
furnish names and addresses of health care providers who had 
treated him.  He did not respond.  By letter dated in October 
1998, the veteran was informed that he was being scheduled 
for an examination.  The letter warned him that failure to 
attend the examination would result in the claim being 
decided on the evidence then of record.  The veteran did not 
respond to the notice.  Both letters were sent to the 
veteran's current address and there is no evidence that 
either was returned as undeliverable.  The duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet.App. 480 
(1992).  No further assistance to the veteran is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107.


Factual Background

The veteran's service medical records include the report of 
the examination for entrance dated in January 1985.  Both the 
history and the examination segments are negative for 
complaints, symptoms or findings regarding a psychiatric 
disorder.  In January 1986, the veteran was seen for intake 
at the base mental hygiene clinic.  In February 1986 the 
veteran was examined because his supervisor had noticed 
changes in his performance and behavior.  During the 
examination he was guarded and there was some irrelevancy in 
his answers, but he did not exhibit signs of psychiatric 
disturbance.  A Minnesota Multiphasic Personality Inventory 
(MMPI) was administered.  No formal diagnosis was made.  The 
assessment states that it appeared that the veteran was 
exhibiting behavior similar to those exhibited by persons 
with a schizoid personality, i.e. indecisiveness in action, 
seclusiveness, lack of social skills and impairment of 
occupational functioning at times if interpersonal skills 
were needed.  He was to be observed and sent for evaluation 
if he began to exhibit unusual behavior or there was a 
decrease in his job performance.  In May 1987, he was seen 
for intake at the base mental hygiene clinic.  The service 
medical records do not contain a copy of an examination for 
separation.  The veteran's DD From 214, Certificate of 
Release or Discharge from Active Duty, indicated that he was 
separated from service as his term of service expired.

Associated with the claims folder is a copy of a January 1989 
quadrennial examination for the Army reserves.  The 
accompanying report of medical history noted that at age 30, 
the veteran was seen for tension which had been present "on 
and off" for years.  At that time, he saw a psychiatrist on a 
monthly basis for a year.  A January 1989 Medical 
Disqualification Worksheet notes the use of Ritalin at age 21 
to help him in college.  A psychiatric consultation was 
performed in January 1989.  His history included seeing Dr. 
Chester Cochran, a psychiatrist, several times in 1981. No 
medications were prescribed by Dr. Cochran.  The report 
states that the veteran displayed some odd behavior 
throughout the interview.  He walked slowly, looking 
perplexed and he avoided eye contact.  He hesitated before 
answering questions.  He answered in an approximate fashion.  
His affect was thought to be constricted, his mood appeared 
to be neutral.  There was no evidence of hallucinations, 
delusions or illusions.  He could perform simple mathematical 
problems without difficulty and could recall five presidents 
without hesitation.  His insight was okay and his judgment 
was normal.  There was no evidence of organic impairment and 
his ability for abstract reasoning was adequate.  The 
diagnostic impression was personality disorder, not otherwise 
specified.  

In May 1992, the veteran wrote that he was treated for 
anxiety and tension from January 1981 to September 1982 by  
Dr. Chester Cochran.  In 1986, while in service, he began to 
imagine things on a daily basis.  He did not report them 
because he did not realize that they were not real.  He was 
examined in late 1985 or early 1986 and in mid 1987.  After 
service, his imagining (hallucinations?) got worse.  He went 
to a psychiatrist in 1991 and was told that he was mentally 
ill.  

In a July 1992 letter, Irving Belz, M.D., stated that he had 
treated the veteran since January 1992 and that his diagnosis 
was chronic paranoid schizophrenia manifested by delusional 
beliefs, visual hallucinations and a deterioration of thought 
processes to the extent that he was unable to perform goal 
directed activities for a sustained period of time.  His 
history indicated that the illness had been present for five 
to seven years, but had not been previously diagnosed or 
treated.  He was responding slowly to neuroleptic medication.  

During an August 1992 VA psychiatric examination, the 
examiner noted that the claims file did not contain the 
veteran's service medical records.  At the time of the 
examination the veteran was taking Stelazine and Benadryl and 
had been receiving social security disability benefits since 
May 1992.  The veteran reported that prior to service, he was 
feeling bad and was not doing well in his job.  He saw Dr. 
Cochran, who diagnosed anxiety neurosis and told the 
veteran's family that he was regressing within himself.  He 
saw Dr. Cochran for a year.  His treatment did not include 
medications.  He assumed that he was treated for tension and 
anxiety.  He used Ritalin while in college to help him stay 
awake and study.  He started imagining things in 1986 but 
never realized that he was ill.  He imagined seeing a war, 
scenes of combat, usually involving the infantry.  The 
soldiers appeared to be of different sizes, some only a few 
inches high.  He could also hear the sounds of the combat.  
He imagined that thunder was gunfire.  He was able to explain 
the experiences to himself, even thought they were 
considerably different from reality.  The experiences 
gradually became more intrusive.  While in service, he was 
sent to a psychiatrist in late 1985 or early 1986 and again 
in 1987.  His current complaints of were of becoming tense in 
his head when he becomes too active.  He did not feel like 
doing anything.  He complained of daily visual 
hallucinations, like spots of light.  He was not troubled by 
spots since he knew what they were.  He would sometimes see 
streaks coming out of the television, or glimpses of an 
automobile that would then disappear.  

During the examination he was somewhat tense but alert and 
cooperative.  He spoke in a somewhat hesitant manner and 
sometimes had difficulty in finding words to express himself.  
The content of his speech was relevant and goal directed.  
His affect was restricted, mildly anxious and appropriate to 
the expressed thought content.  He reported seeing a streak 
of light suddenly develop in the corner of the examination 
room and then disappear.  He was oriented for time, place and 
person.  He recalled three items at three minutes.  He could 
name three of the four most recent presidents.  He could 
perform some serial sevens and reverse the spelling of a 
word.  He could identify the abstract meaning of one of two 
proverbs.  The diagnostic impression was chronic paranoid 
schizophrenia in partial remission on medication.  The 
examiner added that the veteran's history suggested that his 
psychosis may have been in a prodromal phase before he 
enlisted in the Army, but was aggravated by his military 
service.  

The report of an August 1992 VA general medical examination 
included the psychiatric examination and findings.  

By rating decision dated in April 1993 service connection was 
denied for a personality disorder and paranoid schizophrenia 
because the latest diagnosis in the service medical records 
was a personality disorder, a condition for which 
compensation was not payable and because the diagnosis of a 
psychosis was too remote for the presumptive provisions to 
apply.  

In his appeal dated in July 1994, the veteran stated that the 
illness for which he was treated prior to service was 
different from that which he experienced during service.  The 
former was like anxiety.  The veteran added that if it were 
the same illness, it was aggravated during active service.  
He was hallucinating daily in 1986 and in 1989 when he had 
his examination for the individual ready reserves (IRR).  He 
did not report it because he did not know he was 
hallucinating.  He also did not say anything about an 
imagined interplanetary war because he did not think people 
would understand.  In May 1992, after four months of 
treatment with Dr. Belz, he realized that he was 
hallucinating.  He noted that Dr. Belz found that the illness 
had been present for five to seven years.  He offered to take 
a polygraph to prove that he had hallucinations in service.  

In July 1995 the veteran wrote repeating his history and his 
argument that he had an illness while in active service.  He 
repeated Dr. Belz's finding that the illness began five to 
seven years before it was diagnosed.  He argued that his 
statement and Dr. Belz's letter constituted objective 
evidence that he had an illness in service.  

In April 1997 the veteran reiterated his previous arguments 
and added that the presumptive period is a mere technicality 
and that he should have service connection for his condition.  

In May 1997 the Board remanded the case for more treatment 
information and to afford the veteran a new psychiatric 
examination.  The RO wrote the veteran asking for information 
and informing him that a new examination would take place.  
He was also notified of the consequences of failing to appear 
for the examination.  The veteran did not respond to the RO's 
letters.  Neither letter was returned as undeliverable.  
Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection can be presumed for a 
psychosis shown within one year of active duty.  38 C.F.R. 
§§ 3.307, 3.309.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence, obvious or manifest, is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the disorder.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  

The law also recognizes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for active service.  Clear and unmistakable evidence that the 
disability existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137.

The record indicates that the veteran received psychiatric 
treatment in 1981 and 1982.  He entered active service in 
February 1985.  In February 1986 he was evaluated and given 
an MMPI.  The examiner did not make a formal diagnosis, but 
stated that he appeared to exhibit behavior similar to that 
of persons with a schizoid personality.  He was to be sent 
back if his behavior or his job performance declined.  The 
records do not indicate that a follow-up was ever required.  
The report of the reserve examination in January 1989 
includes a diagnosis of personality disorder, not otherwise 
specified.  The veteran was separated from service at the 
conclusion of his term.

The July 1992 letter from Dr. Belz did not indicate the basis 
for his opinion that the veteran's psychosis began five to 
seven years earlier.  His letter was silent regarding 
treatment prior to the veteran's active service.  There is no 
evidence that he reviewed any of the veteran's medical 
records.  The Board is not bound to accept opinions of 
physicians who make diagnoses of many years following 
appellant's separation from service and who necessarily rely 
on a history as related by the appellant.  The diagnoses can 
be no better than the facts alleged by the appellant.  See 
Swann v. Brown, 5 Vet.App. 229 (1993).  

Similarly, the August 1992 VA examination report stated that 
the veteran's service medical records were not in the C-file.  
Therefore, the examiner was unaware of the January 1989 
diagnosis of a personality disorder, not otherwise specified.  
He noted that the veteran's history suggested that his 
psychosis may have been in a prodromal phase prior to 
service.  However, since the record demonstrates that this 
conclusion was based on an inaccurate medical history, the 
conclusion is not persuasive. 

The Board has considered the veteran's statements that 
whatever condition he had prior to service was different from 
his current condition.  However, he has submitted no credible 
medical evidence based on an accurate history to substantiate 
his claim.  Although the veteran is competent to provide an 
account of his symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge".  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  This 
rationale also applies to the veteran's July 1994 assertion 
that if the conditions prior to and during service were the 
same, that the service aggravated it.  There is no evidence 
of aggravation, and the veteran completed his entire period 
of service, thus suggesting that any claimed mental disorder 
was not aggravated by service.

There is no medical evidence of record showing that the 
veteran's schizo-affective disorder was incurred in service, 
was aggravated by active service or is related in any manner 
to the veteran's active military service. Consequently, there 
is no basis for an award of service connection for paranoid 
schizophrenia.  38 U.S.C.A. §§ 1131, 1132, 1153; 38 C.F.R. §§ 
3.303, 3.304, 3.306.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied. 


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

- 8 -


